Citation Nr: 1128596	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-41 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2009.  In June 2011, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

From a statement dated in January 2011, it appears that the Veteran, whose active service began during the Korean Conflict, may be raising the issue of entitlement to non-service-connected pension benefits.  This is an income based program, but allows for unreimbursed (out-of-pocket) medical expenses (including insurance premiums) to be deducted from income.  As an example, for the year 2008, the maximum income for a Veteran with one dependent was $14,643, but unreimbursed, paid medical expenses in excess of $732 may be deducted from income; the result is called countable income.  If less than the maximum rate, an otherwise eligible Veteran may be paid the difference between the maximum income and the countable income.  (This is not a complete explanation of the requirements, but is a general overview provided as an aid to the Veteran in determining whether he wishes to pursue a claim for VA pension.)  The issue of entitlement to VA pension has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and is referred to the AOJ for appropriate action, to include notification of the information and evidence necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At his Travel Board hearing, the Veteran testified that his service-connected bilateral hearing loss has worsened since his last examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  This examination must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In addition, in view of the significant difference in the numeric designation using  Table VI versus Table VIA in 38 C.F.R. § 4.85, the examiner should certify whether the speech discrimination test is appropriate for use in rating the disability.  See 38 C.F.R. § 4.85(c).

Additionally, it was stated that the Veteran has received recent follow-up treatment for his bilateral hearing loss at the Tucson, Arizona, VA Medical Center, and that these records are not in the claims file.  These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all records of treatment for bilateral hearing loss, including hearing aid adjustments, from the Tucson VAMC, dated from April 2011 to the present.

2.  Schedule the Veteran for a VA audiology examination, to determine the current manifestations and severity of service-connected bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  In addition to all indicated audiometric studies, the examiner should describe the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities.  Finally, the examiner should certify whether the use of speech discrimination scores is appropriate in this case.

3.  Then, after the completion of any additional development deemed necessary, readjudicate the claim for a compensable rating for bilateral hearing loss.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond, before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


